         Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

ANTONIO FLEMMING,

               Plaintiff,

               v.                                            CASE NO. 20-3097-SAC

REGINALD BAKER, Warden,

               Defendant.

                               MEMORANDUM AND ORDER

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On April 1, 2020, this

case was transferred to this Court from the Western District of Missouri. Plaintiff is detained at

the Leavenworth Detention Center (“CoreCivic”) in Leavenworth, Kansas. The Court granted

Plaintiff leave to proceed in forma pauperis.         On June 26, 2020, the Court entered a

Memorandum and Order and Order to Show Cause (Doc. 9) (“MOSC”), directing Plaintiff to

show good cause why his Complaint should not be dismissed for the reasons set forth in the

MOSC. This matter is before the Court on Plaintiff’s Response (Doc. 10).

       Plaintiff alleges in his Complaint that on January 30 or 31, 2020, he was sexually

assaulted by staff member Katelyn Burton at CoreCivic. Plaintiff alleges that Burton “sexually

assaulted [him] inside a chemical closet . . . [and] took completely advantage over [his] body.”

(Doc. 1, at 3.) Plaintiff seeks to press charges against Burton and CoreCivic. Plaintiff names

Warden Reginald Baker as the sole defendant.

       In the MOSC, the Court found that Plaintiff names the CoreCivic Warden as the sole

defendant, but has failed to allege how the Warden personally participated in the deprivation of

his constitutional rights, and appears to rely on the supervisory status of the Warden. Mere

supervisory status is insufficient to create personal liability. Duffield v. Jackson, 545 F.3d 1234,


                                                 1
          Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 2 of 7




1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983 liability). An essential

element of a civil rights claim against an individual is that person’s direct personal participation

in the acts or inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159,

165–66 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118

F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . .

. § 1983 suits, a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.”). As a result, a plaintiff is

required to name each defendant not only in the caption of the complaint, but again in the body

of the complaint and to include in the body a description of the acts taken by each defendant that

violated plaintiff’s federal constitutional rights.

        In his Response, Plaintiff states that he can correct this deficiency by naming Warden

Baker, Katelyn Burton and CoreCivic as defendants. However, this would not cure the other

deficiencies set forth in the MOSC.

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted). A defendant acts “under color of state law” when he “exercise[s] power

‘possessed by virtue of state law and made possible only because the wrongdoer is clothed with

the authority of state law.’” Id. at 49 (citations omitted).

        CoreCivic is a private corporation. “In order to hold a private individual liable under

§ 1983 for a constitutional violation requiring state action, a plaintiff must show under Lugar, . . .

that the individual’s conduct is ‘fairly attributable to the State.’” Pino v. Higgs, 75 F.3d 1461,



                                                      2
         Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 3 of 7




1465 (10th Cir. 1996) (citing Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). The

requirement is satisfied if two conditions are met. First, the deprivation “must be caused by the

exercise of some right or privilege created by the State or by a rule of conduct imposed by the

state or by a person for whom the State is responsible.” Yanaki v. Iomed, Inc., 415 F.3d 1204,

1207–08 (10th Cir. 2005), cert. denied 547 U.S. 1111 (2006) (citing Lugar, 457 U.S. at 937).

Second, the private party must have “acted together with or [ ] obtained significant aid from state

officials” or engaged in conduct “otherwise chargeable to the State.” Id. at 1208.

       Plaintiff alleges no facts to support an inference that any proposed defendant was acting

under state law or in conspiracy with any state official. Plaintiff also makes no allegation that

any defendant obtained significant aid from the state of Kansas or any other state or state

officials, or that any defendant engaged in conduct otherwise chargeable to the State. Plaintiff

provides no factual claim or support for a claim that any proposed defendant acted under color of

state law. Therefore, even if Plaintiff were to name the additional defendants, Plaintiff fails to

state a claim for relief under 42 U.S.C. § 1983.

       The United States Supreme Court has found that a Bivens remedy is not available to a

prisoner seeking damages from the employees of a private prison for violation of the prisoner’s

Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 120–21 (2012) (refusing to imply

the existence of a Bivens action where state tort law authorizes alternate action providing

deterrence and compensation); see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71–73

(2001) (holding that Bivens action does not lie against a private corporation operating a halfway

house under contract with the Bureau of Prisons). In Minneci, the Supreme Court stated:

               [W]here . . . a federal prisoner seeks damages from privately
               employed personnel working at a privately operated federal prison,
               where the conduct allegedly amounts to a violation of the Eighth
               Amendment, and where that conduct is of a kind that typically falls


                                                   3
          Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 4 of 7




               within the scope of traditional state tort law (such as the conduct
               involving improper medical care at issue here), the prisoner must
               seek a remedy under state tort law. We cannot imply a Bivens
               remedy in such a case.

Minneci, 565 U.S. at 131.

       The Supreme Court reasoned that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants

were “personnel employed by the government [or] personnel employed by a private firm.” Id. at

126. CoreCivic is a private corporation contracting with the United States Marshals Service, a

federal law enforcement agency. The other proposed defendants are private employees of a

private corporation.    The Supreme Court also rejected the argument that private actors

performing governmental functions should be considered federal agents for the purposes of

Bivens liability. Id. at 126–27.

       The Supreme Court held in Minneci that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). They reasoned that “in the

case of a privately employed defendant, state tort law provides an ‘alternative, existing process’

capable of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S.

537, 550 (2007)). They explained that, “[s]tate-law remedies and a potential Bivens remedy need

not be perfectly congruent” and even if “state tort law may sometimes prove less generous than

would a Bivens action,” this fact is not a “sufficient basis to determine state law inadequate.” Id.

at 129 (finding that “federal law as well as state law contains limitations”).

       The Supreme Court also found “specific authority indicating that state law imposes

general tort duties of reasonable care (including medical care) on prison employees in every one

of the eight States where privately managed secure federal facilities are currently located.” Id. at


                                                  4
          Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 5 of 7




128. “[I]n general, state tort law remedies provide roughly similar incentives for potential

defendants to comply with the Eighth Amendment while also providing roughly similar

compensation to victims of violations.” Id. at 130. In fact, Kansas is another state whose tort

law reflects the “general principles of tort law” recognized in Minneci and set forth in the

(Second) Restatement of Torts §§ 314A(4), 320 (1963–64). See Camp v. Richardson, No. 11-

3128-SAC, 2014 WL 958741, at n.12 (D. Kan. 2014) (citing Estate of Belden v. Brown Cty., 261

P.3d 943 (Kan. App. 2011) (setting forth remedies available in Kansas)).

        Likewise, the Tenth Circuit has previously stated that “the presence of an alternative

cause of action against individual defendants provides sufficient redress such that a Bivens cause

of action need not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012)

(unpublished) (citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1102 (10th Cir. 2005)). The

Tenth Circuit found that where plaintiff “has an alternative cause of action against the defendants

pursuant to Kansas state law, he is precluded from asserting a Bivens action against the

defendants in their individual capacities,” and he is “barred by sovereign immunity from

asserting a Bivens action against the defendants in their official capacities.” Crosby, 502 F.

App’x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001) (finding that an

official-capacity claim “contradicts the very nature of a Bivens action. There is no such animal

as a Bivens suit against a public official tortfeasor in his or her official capacity.”)).

        Plaintiff’s remedy against CoreCivic and its employees, if any, is an action in state court

for negligence or other misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr.,

No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff has remedies for

injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05 (individual CCA

defendants owed a duty to protect to plaintiff that if breached, would impose negligence



                                                    5
           Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 6 of 7




liability); Lindsey, 557 F. Supp. 2d at 1225 (Kansas law generally provides an inmate with a

remedy against CCA employees for negligence and for actions amounting to violations of federal

constitutional rights.); see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan.

June 27, 2008) (plaintiff’s state law negligence claim found to be equally effective, alternative

cause of action to Bivens claim). In addition, “[i]n Kansas, a prisoner may attack the terms and

conditions of his or her confinement as being unconstitutional through a petition filed under

K.S.A. 60-1501.” Harris, 2016 WL 6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d

1091, at *1 (Kan. App. June 20, 2014) (unpublished)). Because Plaintiff has an alternative cause

of action against the defendants pursuant to Kansas state law, he is precluded from asserting a

Bivens action in federal court.

         The Court also found in the MOSC that Plaintiff’s sole request for relief is to have

criminal charges brought against “CoreCivic/Kately Burton.” (Doc. 1, at 4.) The Court has

found that Plaintiff does not have a cause of action against CoreCivic or Burton. Furthermore,

this Court cannot order criminal charges and cannot order State courts to open or close

cases. See Presley v. Presley, 102 F. App’x 636, 636–37 (10th Cir. 2004) (holding that any

federal court order for “investigation and prosecution of various people for various crimes”

would “improperly intrude upon the separation of powers”); see also Alexander v. Lucas, 259 F.

App’x 145, 148 (10th Cir. 2007) (holding that the Rooker-Feldman doctrine barred plaintiff’s

request that the federal district court order a State-court judge to grant relief).

         Plaintiff has failed to show good cause why his Complaint should not be dismissed for

the reasons stated in the MOSC. Therefore, this matter must be dismissed for failure to state a

claim.




                                                   6
          Case 5:20-cv-03097-SAC Document 11 Filed 08/28/20 Page 7 of 7




         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated August 28, 2020, in Topeka, Kansas.

                                          s/ Sam A. Crow
                                          Sam A. Crow
                                          U.S. Senior District Judge




                                             7
